

116 SRES 206 RS: Marking the 70th anniversary of the four Geneva Conventions of 1949, expressing concern about significant violations of international humanitarian law on contemporary battlefields, and encouraging United States leadership in ensuring greater respect for international humanitarian law in current conflicts, particularly with its security partners.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 146116th CONGRESS1st SessionS. RES. 206IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Booker (for himself and Mr. Young) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 15, 2019Reported by Mr. Risch, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONMarking the 70th anniversary of the four Geneva Conventions of 1949, expressing concern about
			 significant violations of international humanitarian law on
			 contemporary battlefields, and encouraging United States leadership in
			 ensuring greater respect for international humanitarian law in current
			 conflicts, particularly with
			 its security partners.
	
 Whereas the four Geneva Conventions of 1949, along with their Additional Protocols, are the foundation of international humanitarian law (IHL), also known as the law of armed conflict, the body of law that seeks to ensure wars have limits;
 Whereas 2019 marks the 70th anniversary of the four Geneva Conventions of 1949 and serves as a reminder of the importance and continued relevance of IHL in a world with proliferating and protracted armed conflicts, unprecedented displacement, and immense suffering;
 Whereas the four Geneva Conventions of 1949 reflect more than just law; they reflect the universal recognition that wars must be fought humanely;
 Whereas, at its core, IHL sets out a fundamental obligation that people, even in times of armed conflict, must be treated with humanity;
 Whereas IHL requires all parties to armed conflicts, whether states or non-state armed groups, to comply with rules and basic principles that seek to preserve the lives and dignity of human beings, such as that: civilians and civilian objects must not be targeted; hospitals and medical personnel must be respected and must not be attacked; no one shall be subjected to torture or other forms of ill treatment; and rape and other forms of sexual violence are prohibited;
 Whereas today’s conflicts are marred by significant violations of IHL, the effects of which are apparent across armed conflicts, from restrictions on humanitarian access contributing to the world’s worst cholera outbreak in Yemen, to the use of chemical weapons in Syria, in addition to attacks against civilians, and attacks on medical personnel and health facilities; to the Islamic State’s use of civilians as human shields; to widespread killings, sexual violence, and forced displacement in countries such as Nigeria, South Sudan, the Democratic Republic of the Congo, Somalia, and elsewhere;
 Whereas people detained in armed conflict, including prisoners of war (POWs), often suffer torture, abuse, and inhumane living conditions, such as insufficient food, water, and health services;
 Whereas, while many states have taken significant steps to ensure humane treatment of detainees, and adequate living conditions, many others still fail to comply with basic standards of treatment and care as required by IHL;
 Whereas, as mandated by the Geneva Conventions, the International Committee of the Red Cross (ICRC) plays a vital role in visiting detainees in situations of armed conflict with a view to preventing torture and other forms of ill-treatment, preventing disappearances, improving overall detention conditions, maintaining family contacts, and promoting judicial guarantees;
 Whereas the United States has an expressed preference for pursuing its military objectives by, with, and through its security partners in some parts of the world, but state militaries and non-state armed groups with which the United States partners may lack sufficient commitment to IHL principles or capabilities to conduct their operations in a manner that effectively minimizes civilian harm;
 Whereas it is essential, as a critical component of its policies and diplomatic relations, that the United States affirms its commitment to not only respect the rules of IHL but to ensure respect by its partners and adopt policies conditioning its security assistance in this regard;
 Whereas, as the nature of warfare changes, IHL remains relevant to ensure wars are fought with limits;
 Whereas IHL was created to respond to new developments and domains in warfare, such as cyber operations, and new challenges do not undermine the importance or relevance of IHL, but rather call for affirming, applying, and ensuring compliance with IHL;
 Whereas sweeping counterterrorism measures and country-based sanctions have sometimes impeded neutral, impartial lifesaving humanitarian action in countries like Somalia and Syria;
 Whereas the United States has a long tradition of implementing and upholding IHL, not just as a matter of legal obligation but also because respect for human life and protecting the vulnerable reflects the best traditions of a professional military force;
 Whereas United States senior military leadership often publicly recognizes that minimizing civilian harm is central to mission effectiveness and therefore serves the United States national security interests; and
 Whereas, as long as armed conflict remains a reality, there must also be a limit to suffering, and IHL, as outlined 70 years ago in the four Geneva Conventions of 1949, sets out these limits: Now, therefore, be it
 Whereas the United States has ratified the four Geneva Conventions of 1949, along with Protocol III of 2005 (the Geneva Conventions);
 Whereas 2019 marks the 70th anniversary of the four Geneva Conventions of 1949, which form a pillar of the law of armed conflict and international humanitarian law and serves as a reminder of the importance and continued relevance of these conventions in a world with proliferating and protracted armed conflicts, unprecedented displacement, and immense suffering;
 Whereas the four Geneva Conventions of 1949 reflect more than just law; they reflect the universal recognition that wars must be fought humanely;
 Whereas, at their core, the Geneva Conventions set out a fundamental obligation that people, even in times of armed conflict, must be treated with humanity;
 Whereas the Geneva Conventions require all parties to armed conflicts, whether states or non-state armed groups, to comply with rules and basic principles that seek to preserve the lives and dignity of human beings, such as that: civilians and civilian objects must not be targeted; hospitals and medical personnel must be respected and must not be attacked; no one shall be subjected to torture or other forms of ill treatment; and rape and other forms of sexual violence are prohibited;
 Whereas today’s conflicts are marred by significant violations of the Geneva Conventions, the effects of which are apparent across armed conflicts, from restrictions on humanitarian access contributing to the world’s worst cholera outbreak in Yemen, to the use of chemical weapons in Syria, in addition to attacks against civilians, and medical personnel and health facilities; to the Islamic State’s use of civilians as human shields; to widespread killings, sexual violence, and forced displacement in countries such as Nigeria, South Sudan, the Democratic Republic of the Congo, Somalia, and elsewhere;
 Whereas people detained in armed conflict, including prisoners of war (POWs), often suffer torture, abuse, and inhumane living conditions, such as insufficient food, water, and health services;
 Whereas, while many states have taken significant steps to ensure humane treatment of detainees, and adequate living conditions, many others still fail to comply with basic standards of treatment and care as required by the Geneva Conventions;
 Whereas, as mandated by the Geneva Conventions, the International Committee of the Red Cross (ICRC) plays a vital role in visiting detainees in situations of armed conflict with a view to preventing torture and other forms of ill-treatment, preventing disappearances, improving overall detention conditions, maintaining family contacts, and promoting judicial guarantees;
 Whereas it is essential, as a critical component of its policies and diplomatic relations, that the United States affirms its commitment to not only respect the rules of the law of armed conflict and the Geneva Conventions but also to promote respect by its security partners in this regard;
 Whereas, as the nature of warfare changes, the Geneva Conventions remain relevant to ensure wars are fought with limits;
 Whereas the Geneva Conventions were intended to be adaptive to respond to new developments and domains in warfare, such as cyber operations, and, as such, new challenges do not undermine the importance or relevance of the Geneva Conventions or the law of armed conflict, but rather call for reaffirming, applying, and ensuring compliance with the Geneva Conventions and the law of armed conflict;
 Whereas the United States Government should strive to ensure that our counterterrorism measures do not hinder the delivery of life-saving humanitarian assistance;
 Whereas the United States has a long tradition of implementing and upholding the Geneva Conventions, not just as a matter of legal obligation but also because demonstrating respect for human life and protecting the vulnerable reflects the best traditions of a professional military force;
 Whereas senior leaders in the United States Armed Forces often publicly recognize that minimizing civilian harm is central to mission effectiveness and therefore serves the national security interests of the United States; and
 Whereas, as long as armed conflict remains a reality, there must also be a limit to human suffering, as outlined 70 years ago in the four Geneva Conventions of 1949, which set out these limits: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)upon the 70th anniversary of the four Geneva Conventions of 1949, respect for international humanitarian law (IHL) remains critical to upholding humanity in war, protecting people affected by war, and preventing suffering;
 (2)the Executive branch and Congress must ensure that the United States Government, as the largest donor of lifesaving humanitarian aid—
 (A)does not employ counterterrorism measures or other sanctions that unduly impede lifesaving humanitarian action and thereby jeopardize vulnerable people’s access to resources critical to their survival; and
 (B)upholds the longstanding United States commitment to supporting principled humanitarian action; and
 (3)the United States must continue to be a global leader in promoting and ensuring compliance with IHL by upholding high standards of conduct within the United States Armed Forces, taking stronger measures to ensure compliance with IHL by United States security partners, holding perpetrators of violations of IHL accountable, and seeking compliance with IHL by all parties to armed conflict.
	
 That it is the sense of the Senate that— (1)upon the 70th anniversary of the four Geneva Conventions of 1949, demonstrating continuing respect for such conventions remains critical to upholding humanity in war, protecting people affected by war, and preventing human suffering;
 (2)the Executive branch and Congress must ensure that the United States Government, as the largest donor of lifesaving humanitarian aid—
 (A)works to overcome policies and actions that unduly impede lifesaving humanitarian access and thereby jeopardize vulnerable people’s access to resources critical to their survival; and
 (B)upholds the longstanding United States commitment to supporting principled humanitarian action; and
 (3)the United States must continue to be a global leader in promoting and ensuring compliance with the Geneva Conventions by upholding high standards of conduct within the United States Armed Forces, taking strong measures to ensure compliance with the Geneva Conventions by United States security partners, holding perpetrators of violations of the Geneva Conventions accountable, and seeking compliance with the Geneva Conventions by all parties to armed conflict.Amend the title so as to read: A resolution marking the 70th anniversary of the four Geneva Conventions of 1949, which form a
			 pillar of the law of armed conflict and international humanitarian law and
			 serves as a reminder of the importance and continued relevance of these
			 conventions in a world with proliferating and protracted armed conflicts,
			 unprecedented displacement, and immense suffering..July 15, 2019Reported with an amendment and an amendment to the preamble and an amendment to the title